DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Colling W. Park on 3/23/2022
The application has been amended as follows: 

Claim 7 should read as follows:-
7. The battery pack of claim 1, wherein the current limiting module is further configured to limit a charging current to be applied from the rectifier to the battery module so DB1/ 127961436.2Attorney Docket No. 120851-5029 Application No. 16/803,074 Page 5 that a value of a current flowing from the rectifier to the battery module does not exceed a preset prescribed allowance charging current value of the battery pack.
Allowable Subject Matter
Claims 1, 3-8 and 10 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
        Claim 1 recite, inter alia, wherein the current path forming unit comprises: a first field effect transistor (FET), a second FET; and a current limiting module, wherein the first FET and  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
      Claim 8 recites,  inter alia, and wherein, in the charging current path forming step: a first field effect transistor (FET) is turned off, a current limiting module and a second FET are turned on, the second FET being directly electrically connected to the (+) terminal; the charging current path is formed comprising the current limiting module and the second FET connected to each other; and a current flowing from the rectifier to the battery module is limited under a prescribed allowance charging current value of the battery module. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859